                Case 18-20331-LMI      Doc 59    Filed 03/04/20    Page 1 of 1


                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE SOUTHERN DISTRICT OF FLORIDA
                                  MIAMI DIVISION

In re:                                                    CASE NO. 18-20331-LMI
                                                          CHAPTER 13
VIVIAN SANCHEZ,


                   Debtors
___________________________________ /


   NOTICE OF WITHDRAWAL OF NOTICE OF MORTGAGE PAYMENT CHANGE
         PLEASE TAKE NOTICE that U.S. BANK TRUST NATIONAL ASSOCIATION AS
TRUSTEE OF CHALET SERIES III TRUST hereby withdraws the Notice of Mortgage
Payment Change (Effective November 1, 2019) filed with the Court on October 2, 2019.

                                             Respectfully submitted,
                                             HOWARD LAW GROUP

                                             /s/ Matthew Klein
                                             MATTHEW KLEIN
                                             FLORIDA BAR#: 73529
                                             4755 Technology Way, Ste. 104
                                             Boca Raton, FL 33431
                                             Telephone: 954-893-787
                                             Fax: 888-235-0017
                                             Email: matthew@howardlawfl.com

         I HEREBY CERTIFY that on March 4, 2020, I electronically filed the foregoing with
the Clerk of Court by using the CM/ECF System, which will send a notice of electronic filing to
all CM/ECF participants:

Robert Sanchez, Esq., 355 W. 49th Street, Hialeah, FL 33012

Nancy K. Neidich, Trustee, P.O. Box 279806, Miramar, FL 33027

Office of the United States Trustee, 51 SW 1st Avenue, Ste. 1204, Miami, FL 33130

and a true and correct copy was mailed to the non-CM/ECF participants:

Vivian Sanchez, 3581 SW 117th Terrace, Unit 5-303, Miami, FL 33175


                                                  /s/ Matthew Klein
